



                                             Exhibit 10.2
Sabine Pass Liquefaction, LLC






May 3, 2019


Cheniere Marketing International LLP
Fifth Floor, Berkeley Square House, Berkeley Square
London WIJ 6BY United Kingdom
Attn: Eric Bensaude, Managing Director


Re:
Letter Agreement regarding the Base SPA (“Letter Agreement”)

Dear Sir or Madam:
The Parties have entered into that certain Amended and Restated LNG Sale and
Purchase Agreement (FOB) dated August 5, 2014 between Sabine Pass Liquefaction,
LLC and Cheniere Marketing International LLP (as assignee of Cheniere Marketing,
LLC) (as amended and assigned, the “SPA”). Capitalized terms used but not
defined herein shall have the meanings given them in the SPA. This Letter
Agreement sets forth the terms of certain sales and purchases of LNG under the
SPA.
The Parties hereby agree that, notwithstanding Section 9.2 and subject to
Section 14 of the SPA, the FPC (expressed in USD per MMBtu) applicable to up to
twenty (20) cargoes totaling approximately seventy million (70,000,000) MMBtu
scheduled for delivery between May 3 and December 31 of Contract Year 2019 shall
equal USD two decimal zero zero per MMBtu (US$2.00/MMBtu).
Please indicate Buyer’s agreement with the terms of this Letter Agreement by
executing a copy of this Letter Agreement where indicated below and returning it
to Seller.
Sincerely,
 
 
 
 
Sabine Pass Liquefaction, LLC
 
 
 
 
 
 
 
By:
/s/ Michael Wortley
 
 
Michael Wortley
 
 
Chief Financial Officer
 
 
 
 



Accepted and Agreed:
Cheniere Marketing International LLP
acting by its managing member, Cheniere Marketing, LLC


 
 
 
By:
/s/ Anatol Feygin
 
 
Anatol Feygin
 
 
Executive Vice President and Chief Commercial Officer
 
 
 





700 Milam Street, Suite 1900, Houston, Texas 77002
+1 713-375-5000



